DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 63/032,965, 63/032,981, 63/032,969 filed on 06/01/2020 and 63/074,720 filed on 09/04/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021, 06/28/2021 and 06/23/2021 has been considered by the examiner. 
Claim Objections
Claims 10, 34 and 28 are objected to because of the following informalities:  
Regarding claims, 10, 24 and 28, the claim incorporates a table which is improper, as a table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a table into the claim.” (See MPEP 2173.05(s))
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-3, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of KR20190021766A hereinafter “Soo” in view of US2016/0334341A1 hereinafter “Moore” further in view of US2018/0209609A1 hereinafter “Hikmet” 
Regarding claim 1, Soo discloses a light bulb (Page.9 L5: the LED lighting system), comprising: 
a housing (Page.2 L1; LED lamp includes a housing main body); 
the housing defining an interior space (page.2 L7: a casing unit having the LED module); 
white light emitting diodes in the interior space, the white light emitting diodes are capable of emitting white light (Page.4 L19: a white LED; Page.4 L43: common LEDs) (See examine note below); 
blue light emitting diodes in the interior space, the blue light emitting diodes are capable of emitting ultraviolet (UV) light (Page.4 L13-26: UV LEDs; Page.4 L43: UV LEDs) (See examine note below); 
Soo does not explicitly disclose: 
a visible wavelength filter positioned relative to the blue light emitting diodes to filter out visible wavelengths of the UV light emitted by any one or more of the blue light emitting diodes. 	Moore discloses a filter used in tantum with a UV light wherein 	a visible wavelength filter positioned relative to the blue light emitting diodes to filter out visible wavelengths of the UV light emitted by any one or more of the blue light emitting diodes. (¶27L21-22: the visible light filter may be configured to filter visible light emitted from the ultraviolet light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting system disclosed by Soo to incorporate the visible light filter disclosed by Moore. 
One of ordinary skill in the art would’ve been motivated because the filter would filter out visible light source from the ultra-violet light so that the user does not notice the ultraviolet light source emitting light. (Moore ¶27L23-24)
Soo in view of Moore hereinafter “Soo/Moore” does not explicitly disclose: 
a screw-thread base attached to the housing for threading the light bulb into a threaded socket 
Hikmet discloses a retrofit LED bulb wherein 
a screw-thread base attached to the housing for threading the light bulb into a threaded socket  (̬55L4-6: a base [528] that allows the retrofit light bulb to connect with a socket for a lamp in the same way as traditional light bulbs do)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device disclosed by Soo/Moore to incorporate into a LED retrofit bulb as disclosed by Hikmet.  
One of ordinary skill in the art would’ve been motivated because this allows the bulbs to be used without install new hardware, and use existing hardware, and because the prior art recognized as light bulbs, fluorescent light tubes (Hikmet ¶21) (Soo Page.6 L25-269: flat panel, down light and line light) as equivalent
Examiner Note: It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding claim 2, Soo/Moore further in view of Hikmet hereinafter “Soo/Moore/ Hikmet” discloses the light bulb of claim 1, 
Soo/Moore/Hikmet does not explicitly disclose: 
the UV light has a nominal wavelength of about 365 nm. 
Soo discloses in Page.6 L9-10: UV LEDs provides germicidal effect and use LEDs with wavelength of UVC 100~280nm, UVB 280~315nm, UVA 315~400nm and thus would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the UV lamps to emit 365nm wavelength. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Soo/Moore/Hikmet discloses the light bulb of claim 1, wherein
Soo/Moore/Hikmet does not explicitly disclose: 
the UV light has a nominal wavelength of about 320 nm. 
Soo discloses in Page.6 L9-10: UV LEDs provides germicidal effect and use LEDs with wavelength of UVC 100~280nm, UVB 280~315nm, UVA 315~400nm and thus would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the UV lamps to emit 320nm wavelength. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Soo/Moore/Hikmet discloses in Soo the light bulb of claim 1, further comprising:  
a distance sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and a controller (Page.5 L13: a control unit) operatively connected to the distance sensor and to the blue light emitting diodes, wherein the controller controls operation of the blue light emitting diodes based on a signal received from the distance sensor. (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)  
Regarding claim 8, Soo/Moore/Hikmet discloses in Soo the light bulb of claim 1, further comprising:  
a motion sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and a controller (Page.5 L13: a control unit) operatively connected to the motion sensor and to the blue light emitting diodes, wherein the controller controls operation of the blue light emitting diodes based on a signal received from the distance sensor. (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)  
Regarding claim 9, Soo/Moore/Hikmet discloses in Soo the light bulb of claim 1, further comprising:  
a power controller (Page.5 L13: a control unit) operatively connected to the blue light emitting diodes that controls a power level of the blue light emitting diodes. (Page.6 L35-36: user can control sterilizing intensity, lighting coloring and dimming)
Regarding claim 11, Soo/Moore/Hikmet discloses in Soo a system comprising: 
the light bulb of claim 1 (as rejected in claim 1); 
at least one device separate from and in wireless communication with the light bulb (Page.33.L34-35: receiving a remote LED ON/OFF control signal or a dimming control signal from a smartphone) , the at least one device comprises one or more of the following: a mobile phone (Page.33.L34-35: receiving a remote LED ON/OFF control signal or a dimming control signal from a smartphone); a digital assistant; a server; a UV camera; a pathogen sensor; 46Docket No. 20952.0057USU1 wherein 
operation of the white light emitting diodes and/or the blue light emitting diodes are controlled based on a signal received from the at least one device. (page.5 L30-32: the wireless communication unit receives a remote control signal from the smart phone, the dimming control signal controls the LED lighting system)
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Moore/Hikmet further in view of US2019/0388572A1 hereinafter “Cole” 
Regarding claim 4, Soo/Moore/Hikmet discloses the light bulb of claim 1, 
Soo/Moore/Hikmet does not explicitly disclose: 
a UV light indicator that is visible externally of the light bulb that indicates operation of any one or more of the blue light emitting diodes	
Cole discloses a device herein 
a UV light indicator that is visible externally of the light bulb that indicates operation of any one or more of the blue light emitting diode. (¶89L1-23: indicator light that emit light corresponds to an operating light condition of the UV light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Moore/Hikmet to incorporate the visible light indicator disclosed by Cole. 
One of ordinary skill in the art would’ve been motivated because the indicator light would show the operating status of the UV light to a user. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Moore/Hikmet further in view of US2005/0199902A1 hereinafter “Trigiani” 
Regarding claim 5, Soo/Moore/Hikmet discloses the light bulb of claim 1, 
Soo/Moore/Hikmet does not explicitly disclose: 
the visible wavelength filter has a black color, and the visible wavelength filter is centrally positioned at an end of the housing opposite the screw-thread base.  
Trigiani discloses a lamp wherein a visible light filter is typically black. (¶6L7-12: a black light filter can be used and allows only UV wavelength to be transmitted)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Moore/Hikmet to use the black light filter disclosed by Trigiani and to place said filter opposite of the base.  
One of ordinary skill in the art would’ve been motivated because the filters are art-recognized as equivalent and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Moore/Hikmet further in view of Machine Translation of KR101346576B1 hereinafter “Kim”
Regarding claim 6, Soo/Moore/Hikmet discloses the light bulb of claim 1, 
Soo/Moore/Hikmet does not explicitly disclose:
a partition that separates white light emitted by the white light emitting diodes from UV light emitted by the blue light emitting diodes.  
Kim discloses a lighting device with LEDs and UV LEDs arranged in such a way that
a partition that separates white light emitted by the white light emitting diodes from UV light emitted by the blue light emitting diodes.  (as shown in 1 for example, sterilizing LEDs are arranged in the center circular portion, and illumination LED are arrange don the outer circular portion which are separate)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Moore/Hikmet to rearrange the LEDs into the manner disclosed by Kim. 
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske,86 USPQ 70.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Moore/Hikmet further in view of Machine Translation of KR20160133863A hereinafter “Park”
Regarding claim 10, Soo/Moore/Hikmet discloses in Soo the light bulb of claim 1, further comprising:  
a motion sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and 
a controller (Page.5 L13: a control unit) ; the controller is operatively connected to the distance sensor, the motion sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)   to operate in any one of the following operational modes:
 
No Motion Sensed by The Motion Sensor
Motion Sensed by the Motion Sensor
Person Within Threshold Range to Light Bulb





Blue Light Emitting Diode
White Light Emitting Diode
Blue Light Emitting Diode
White Light Emitting Diode
Blue Light Emitting Diode
White Light Emitting Diode
Mode 1
ON
ON 
ON
ON
OFF
ON
Mode 2
ON
ON 
OFF
ON
OFF
ON
Mode 3
ON
OFF
ON
ON
OFF
ON
Mode 4
ON
OFF
OFF
ON
OFF
ON


(Page.5 L9-13: the sensors are used to turn off conventional LEDs for illumination when no human body is detected, provide an ultraviolet sterilization function using UV LEDs, turn off a plurality of UV LEDs for safety purposes when a human body is detected)
Soo/Moore/Hikmet does not explicitly disclose: 
a distance sensor, a controller; the controller is operatively connected to the distance sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller
Park discloses a system of operating a disinfecting light wherein the light is control to be blocked/active based on distant between the sensor and operator, wherein it includes: 
a distance sensor (Page.3 L47:human body detection sensor), a controller (Page.4 L8: control unit); the controller is operatively connected to the distance sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller (Page.4L1-25: controller stops the sterilizing lamp from being irradiated when the distance between the sink and the work reaches a predetermined limit approach distance.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device disclosed by Soo/Moore/Hikmet to further incorporate the human body detection sensor disclosed by Park. 
One of ordinary skill in the art would’ve been motivated because this allows this allows the light to continually adjust the range of the irradiation based on the distance between the lamp and the user. (Park Page.2 L2-15)
Soo/Moore/Hikmet further in view of Park hereinafter “Soo/Moore/Hikmet/Park” does not explicitly disclose all the claimed operating mode, however, it would have been obvious to one ordinarily skilled in the art to modify the system to meet the claimed modes. 
One of ordinary skill in the art would’ve been motivated because there are only finite amount of combinations and how the lights behave is merely an design choice by the user. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Moore/Hikmet further in view of US2017/0359885A1 hereinafter “Roosli”
Regarding claim 12, Soo/Moore/Hikmet discloses in Soo the system of claim 11, 
Soo/Moore/Hikmet does not explicitly disclose the system comprising
 a plurality of the light bulbs, and the at least one device is in wireless communication with each of the light bulbs.  
Roosli discloses a lighting system wherein each bulb is a smart bulb and is in communication with each other to make a mesh network. (abstract) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the communication device of the lighting device disclosed by Soo/Moore/Hikmet to create the mesh network disclosed by Roosli. 
One of ordinary skill in the art would’ve been motivated because this allows each lighting device to communicate with one another and thus share control signals and or information easily with other devices. 
Regarding claim 13, Soo/Moore/Hikmet does not explicitly discloses 
a system comprising: a plurality of the light bulbs of claim 1; wherein the light bulbs are in direct or indirect wireless communication with each other.
Roosli discloses a lighting system wherein each bulb is a smart bulb and is in communication with each other to make a mesh network. (abstract) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the communication device of the lighting device disclosed by Soo/Moore/Hikmet to create the mesh network disclosed by Roosli. 
One of ordinary skill in the art would’ve been motivated because this allows each lighting device to communicate with one another and thus share control signals and or information easily with other devices. 
Claims 14-16, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of Hikmet.
Regarding claim 14, Soo discloses a light bulb (Page.9 L5: the LED lighting system), comprising: 
a housing (Page.2 L1; LED lamp includes a housing main body); 
the housing defining an interior space (page.2 L7: a casing unit having the LED module); 
white light emitting diodes in the interior space, the white light emitting diodes are capable of emitting white light (Page.4 L19: a white LED; Page.4 L43: common LEDs) (See examine note below); 
blue light emitting diodes in the interior space, the blue light emitting diodes are capable of emitting ultraviolet (UV) light (Page.4 L13-26: UV LEDs; Page.4 L43: UV LEDs) (See examine note below); 
and the light bulb is devoid of phosphor through which UV light emitted by any one or more of the blue light emitting diodes passes for conditioning the UV light. (implicitly disclosed by Soo as Soo does not disclose subject matter of phosphor, thus the invention disclosed by Soo is devoid of such subject matter)
Soo does not explicitly disclose: 
a screw-thread base attached to the housing for threading the light bulb into a threaded socket 
Hikmet discloses a retrofit LED bulb wherein 
a screw-thread base attached to the housing for threading the light bulb into a threaded socket  (̬55L4-6: a base [528] that allows the retrofit light bulb to connect with a socket for a lamp in the same way as traditional light bulbs do)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device disclosed by Soo to incorporate into a LED retrofit bulb as disclosed by Hikmet.  
One of ordinary skill in the art would’ve been motivated because this allows the bulbs to be used without install new hardware, and use existing hardware, and because the prior art recognized as light bulbs, fluorescent light tubes (Hikmet ¶21) (Soo Page.6 L25-269: flat panel, down light and line light) as equivalent
Examiner Note: It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding claim 15, Soo in view of Hikmet hereinafter “Soo/Hikmet” discloses the light bulb of claim 14, 
Soo/Hikmet does not explicitly disclose: 
the UV light has a nominal wavelength of about 365 nm. 
Soo discloses in Page.6 L9-10: UV LEDs provides germicidal effect and use LEDs with wavelength of UVC 100~280nm, UVB 280~315nm, UVA 315~400nm and thus would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the UV lamps to emit 365nm wavelength. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Soo/Hikmet discloses the light bulb of claim 14, wherein
Soo/Hikmet does not explicitly disclose: 
the UV light has a nominal wavelength of about 320 nm. 
Soo discloses in Page.6 L9-10: UV LEDs provides germicidal effect and use LEDs with wavelength of UVC 100~280nm, UVB 280~315nm, UVA 315~400nm and thus would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the UV lamps to emit 320nm wavelength. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Soo/Hikmet discloses in Soo the light bulb of claim 14, further comprising:  
a distance sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and a controller (Page.5 L13: a control unit) operatively connected to the distance sensor and to the blue light emitting diodes, wherein the controller controls operation of the blue light emitting diodes based on a signal received from the distance sensor. (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)  
Regarding claim 22, Soo/Hikmet discloses in Soo the light bulb of claim 14, further comprising:  
a motion sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and a controller (Page.5 L13: a control unit) operatively connected to the motion sensor and to the blue light emitting diodes, wherein the controller controls operation of the blue light emitting diodes based on a signal received from the distance sensor. (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)  
Regarding claim 23, Soo/Hikmet discloses in Soo the light bulb of claim 14, further comprising: 
a power controller (Page.5 L13: a control unit) operatively connected to the blue light emitting diodes that controls a power level of the blue light emitting diodes. (Page.6 L35-36: user can control sterilizing intensity, lighting coloring and dimming)
Regarding claim 25, Soo/Hikmet discloses in Soo a system comprising: 
the light bulb of claim 14 (as rejected in claim 14); 
at least one device separate from and in wireless communication with the light bulb (Page.33.L34-35: receiving a remote LED ON/OFF control signal or a dimming control signal from a smartphone) , the at least one device comprises one or more of the following: a mobile phone (Page.33.L34-35: receiving a remote LED ON/OFF control signal or a dimming control signal from a smartphone); a digital assistant; a server; a UV camera; a pathogen sensor; 46Docket No. 20952.0057USU1 wherein 
operation of the white light emitting diodes and/or the blue light emitting diodes are controlled based on a signal received from the at least one device. (page.5 L30-32: the wireless communication unit receives a remote control signal from the smart phone, the dimming control signal controls the LED lighting system)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Hikmet further in view of Moore. 
Regarding claim 17, Soo/Hikmet discloses the light bulb of claim 14
Soo/Hikmet does not explicitly disclose: 
a visible wavelength filter positioned relative to the blue light emitting diodes to filter out visible wavelengths of the UV light emitted by any one or more of the blue light emitting diodes. 	Moore discloses a filter used in tantum with a UV light wherein 	a visible wavelength filter positioned relative to the blue light emitting diodes to filter out visible wavelengths of the UV light emitted by any one or more of the blue light emitting diodes. (¶27L21-22: the visible light filter may be configured to filter visible light emitted from the ultraviolet light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting system disclosed by Soo to incorporate the visible light filter disclosed by Moore. 
One of ordinary skill in the art would’ve been motivated because the filter would filter out visible light source from the ultra-violet light so that the user does not notice the ultraviolet light source emitting light. (Moore ¶27L23-24)
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Hikmet further in view of US2019/0388572A1 hereinafter “Cole” 
Regarding claim 18, Soo/Hikmet discloses the light bulb of claim 14, 
Soo/Hikmet does not explicitly disclose: 
a UV light indicator that is visible externally of the light bulb that indicates operation of any one or more of the blue light emitting diodes	
Cole discloses a device herein 
a UV light indicator that is visible externally of the light bulb that indicates operation of any one or more of the blue light emitting diode. (¶89L1-23: indicator light that emit light corresponds to an operating light condition of the UV light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Hikmet to incorporate the visible light indicator disclosed by Cole. 
One of ordinary skill in the art would’ve been motivated because the indicator light would show the operating status of the UV light to a user. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Hikmet/Moore further in view of  Trigiani. 
Regarding claim 19, Soo/Hikmet/Moore discloses the light bulb of claim 17, 
Soo/Hikmet/Moore does not explicitly disclose: 
the visible wavelength filter has a black color, and the visible wavelength filter is centrally positioned at an end of the housing opposite the screw-thread base.  
Trigiani discloses a lamp wherein a visible light filter is typically black. (¶6L7-12: a black light filter can be used and allows only UV wavelength to be transmitted)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Hikmet/Moore to use the black light filter disclosed by Trigiani and to place said filter opposite of the base.  
One of ordinary skill in the art would’ve been motivated because the filters are art-recognized as equivalent and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Hikmet further in view of Machine Translation of KR101346576B1 hereinafter “Kim”
Regarding claim 20, Soo/Hikmet discloses the light bulb of claim 14, 
Soo/Hikmet does not explicitly disclose:
a partition that separates white light emitted by the white light emitting diodes from UV light emitted by the blue light emitting diodes.  
Kim discloses a lighting device with LEDs and UV LEDs arranged in such a way that
a partition that separates white light emitted by the white light emitting diodes from UV light emitted by the blue light emitting diodes.  (as shown in 1 for example, sterilizing LEDs are arranged in the center circular portion, and illumination LED are arrange don the outer circular portion which are separate)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Hikmet to rearrange the LEDs into the manner disclosed by Kim. 
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske,86 USPQ 70.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Hikmet further in view of Park.
Regarding claim 24, Soo/Hikmet discloses in Soo the light bulb of claim 14, further comprising:  
a motion sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and 
a controller (Page.5 L13: a control unit) ; the controller is operatively connected to the distance sensor, the motion sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)   to operate in any one of the following operational modes:
 
No Motion Sensed by The Motion Sensor
Motion Sensed by the Motion Sensor
Person Within Threshold Range to Light Bulb





Blue Light Emitting Diode
White Light Emitting Diode
Blue Light Emitting Diode
White Light Emitting Diode
Blue Light Emitting Diode
White Light Emitting Diode
Mode 1
ON
ON 
ON
ON
OFF
ON
Mode 2
ON
ON 
OFF
ON
OFF
ON
Mode 3
ON
OFF
ON
ON
OFF
ON
Mode 4
ON
OFF
OFF
ON
OFF
ON


(Page.5 L9-13: the sensors are used to turn off conventional LEDs for illumination when no human body is detected, provide an ultraviolet sterilization function using UV LEDs, turn off a plurality of UV LEDs for safety purposes when a human body is detected)
Soo/Hikmet does not explicitly disclose: 
a distance sensor, a controller; the controller is operatively connected to the distance sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller
Park discloses a system of operating a disinfecting light wherein the light is control to be blocked/active based on distant between the sensor and operator, wherein it includes: 
a distance sensor (Page.3 L47:human body detection sensor), a controller (Page.4 L8: control unit); the controller is operatively connected to the distance sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller (Page.4L1-25: controller stops the sterilizing lamp from being irradiated when the distance between the sink and the work reaches a predetermined limit approach distance.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device disclosed by Soo/Hikmet/Moore to further incorporate the human body detection sensor disclosed by Park. 
One of ordinary skill in the art would’ve been motivated because this allows this allows the light to continually adjust the range of the irradiation based on the distance between the lamp and the user. (Park Page.2 L2-15)
Soo/Hikmet further in view of Park hereinafter “Soo/Hikmet/Park” does not explicitly disclose all the claimed operating mode, however, it would have been obvious to one ordinarily skilled in the art to modify the system to meet the claimed modes. 
One of ordinary skill in the art would’ve been motivated because there are only finite amount of combinations and how the lights behave is merely an design choice by the user. 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Hikmet further in view of US2017/0359885A1 hereinafter “Roosli”
Regarding claim 26, Soo/Hikmet discloses in Soo the system of claim 25, 
Soo/Hikmet does not explicitly disclose the system comprising
 a plurality of the light bulbs, and the at least one device is in wireless communication with each of the light bulbs.  
Roosli discloses a lighting system wherein each bulb is a smart bulb and is in communication with each other to make a mesh network. (abstract) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the communication device of the lighting device disclosed by Soo/Hikmet to create the mesh network disclosed by Roosli. 
One of ordinary skill in the art would’ve been motivated because this allows each lighting device to communicate with one another and thus share control signals and or information easily with other devices. 
Regarding claim 27, Soo/Hikmet does not explicitly discloses 
a system comprising: a plurality of the light bulbs of claim 1; wherein the light bulbs are in direct or indirect wireless communication with each other.
Roosli discloses a lighting system wherein each bulb is a smart bulb and is in communication with each other to make a mesh network. (abstract) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the communication device of the lighting device disclosed by Soo/Hikmet to create the mesh network disclosed by Roosli. 
One of ordinary skill in the art would’ve been motivated because this allows each lighting device to communicate with one another and thus share control signals and or information easily with other devices. 
Claims 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of Park further in view of Hikmet.
Regarding claim 28, Soo discloses a light bulb (Page.9 L5: the LED lighting system), comprising: 
a housing (Page.2 L1; LED lamp includes a housing main body); 
the housing defining an interior space (page.2 L7: a casing unit having the LED module); 
white light emitting diodes in the interior space, the white light emitting diodes are capable of emitting white light (Page.4 L19: a white LED; Page.4 L43: common LEDs) (See examine note below); 
blue light emitting diodes in the interior space, the blue light emitting diodes are capable of emitting ultraviolet (UV) light (Page.4 L13-26: UV LEDs; Page.4 L43: UV LEDs) (See examine note below); 
a motion sensor (Page.5 L9-10: the LED lighting system includes a sensor using any one of IR sensor, PIR sensor ultrasonic senor and a proximity sensor), and 
a controller (Page.5 L13: a control unit) ; the controller is operatively connected to the distance sensor, the motion sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller (Page.5 L13-14: controlling the illumination and sterilizing functions to be operated depending on whether a human body is detected)   to operate in any one of the following operational modes:
 
No Motion Sensed by The Motion Sensor
Motion Sensed by the Motion Sensor
Person Within Threshold Range to Light Bulb





Blue Light Emitting Diode
White Light Emitting Diode
Blue Light Emitting Diode
White Light Emitting Diode
Blue Light Emitting Diode
White Light Emitting Diode
Mode 1
ON
ON 
ON
ON
OFF
ON
Mode 2
ON
ON 
OFF
ON
OFF
ON
Mode 3
ON
OFF
ON
ON
OFF
ON
Mode 4
ON
OFF
OFF
ON
OFF
ON


(Page.5 L9-13: the sensors are used to turn off conventional LEDs for illumination when no human body is detected, provide an ultraviolet sterilization function using UV LEDs, turn off a plurality of UV LEDs for safety purposes when a human body is detected)
Soo does not explicitly disclose: 
a distance sensor, a controller; the controller is operatively connected to the distance sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller
Park discloses a system of operating a disinfecting light wherein the light is control to be blocked/active based on distant between the sensor and operator, wherein it includes: 
a distance sensor (Page.3 L47:human body detection sensor), a controller (Page.4 L8: control unit); the controller is operatively connected to the distance sensor, the white light emitting diodes and to the blue light emitting diodes in a manner so that the light bulb can be controlled by the controller (Page.4L1-25: controller stops the sterilizing lamp from being irradiated when the distance between the sink and the work reaches a predetermined limit approach distance.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device disclosed by Soo to further incorporate the human body detection sensor disclosed by Park. 
One of ordinary skill in the art would’ve been motivated because this allows this allows the light to continually adjust the range of the irradiation based on the distance between the lamp and the user. (Park Page.2 L2-15)
Soo  in view of Park hereinafter “Soo/Park” does not explicitly disclose all the claimed operating mode, however, it would have been obvious to one ordinarily skilled in the art to modify the system to meet the claimed modes. 
One of ordinary skill in the art would’ve been motivated because there are only finite amount of combinations and how the lights behave is merely an design choice by the user. 
Soo/Park does not explicitly disclose: 
a screw-thread base attached to the housing for threading the light bulb into a threaded socket 
Hikmet discloses a retrofit LED bulb wherein 
a screw-thread base attached to the housing for threading the light bulb into a threaded socket  (̬55L4-6: a base [528] that allows the retrofit light bulb to connect with a socket for a lamp in the same way as traditional light bulbs do)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device disclosed by Soo/Moore to incorporate into a LED retrofit bulb as disclosed by Hikmet.  
One of ordinary skill in the art would’ve been motivated because this allows the bulbs to be used without install new hardware, and use existing hardware, and because the prior art recognized as light bulbs, fluorescent light tubes (Hikmet ¶21) (Soo Page.6 L25-269: flat panel, down light and line light) as equivalent
Examiner Note: It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding claim 29, Soo/Park further in view of Hikmet hereinafter “Soo/Park/Hikmet” discloses the light bulb of claim 28, 
Soo/Park/Hikmet does not explicitly disclose: 
the UV light has a nominal wavelength of about 365 nm. 
Soo discloses in Page.6 L9-10: UV LEDs provides germicidal effect and use LEDs with wavelength of UVC 100~280nm, UVB 280~315nm, UVA 315~400nm and thus would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the UV lamps to emit 365nm wavelength. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 30, Soo/Park/Hikmet discloses the light bulb of claim 28, wherein
Soo/Park/Hikmet does not explicitly disclose: 
the UV light has a nominal wavelength of about 320 nm. 
Soo discloses in Page.6 L9-10: UV LEDs provides germicidal effect and use LEDs with wavelength of UVC 100~280nm, UVB 280~315nm, UVA 315~400nm and thus would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the UV lamps to emit 320nm wavelength. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 35, Soo/Park/Hikmet discloses in Soo the light bulb of claim 28, further comprising:  
a power controller (Page.5 L13: a control unit) operatively connected to the blue light emitting diodes that controls a power level of the blue light emitting diodes. (Page.6 L35-36: user can control sterilizing intensity, lighting coloring and dimming)
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Park/Hikmet further in view of Moore.
Regarding claim 31, Soo/Park/Hikmet discloses the light bulb of claim 28
Soo/Park/Hikmet does not explicitly disclose: 
a visible wavelength filter positioned relative to the blue light emitting diodes to filter out visible wavelengths of the UV light emitted by any one or more of the blue light emitting diodes.
Moore discloses a filter used in tantum with a UV light wherein 	a visible wavelength filter positioned relative to the blue light emitting diodes to filter out visible wavelengths of the UV light emitted by any one or more of the blue light emitting diodes. (¶27L21-22: the visible light filter may be configured to filter visible light emitted from the ultraviolet light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting system disclosed by Soo to incorporate the visible light filter disclosed by Moore. 
One of ordinary skill in the art would’ve been motivated because the filter would filter out visible light source from the ultra-violet light so that the user does not notice the ultraviolet light source emitting light. (Moore ¶27L23-24)
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Park/Hikmet further in view of US2019/0388572A1 hereinafter “Cole” 
Regarding claim 32, Soo/Park/Hikmet discloses the light bulb of claim 28, 
Soo/Park/Hikmet does not explicitly disclose: 
a UV light indicator that is visible externally of the light bulb that indicates operation of any one or more of the blue light emitting diodes	
Cole discloses a device herein 
a UV light indicator that is visible externally of the light bulb that indicates operation of any one or more of the blue light emitting diode. (¶89L1-23: indicator light that emit light corresponds to an operating light condition of the UV light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Park/Hikmet to incorporate the visible light indicator disclosed by Cole. 
One of ordinary skill in the art would’ve been motivated because the indicator light would show the operating status of the UV light to a user. 
Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Park/Hikmet further in view of US2005/0199902A1 hereinafter “Trigiani” 
Regarding claim 33, Soo/Park/Hikmet discloses the light bulb of claim 31, 
Soo/Park/Hikmet does not explicitly disclose: 
the visible wavelength filter has a black color, and the visible wavelength filter is centrally positioned at an end of the housing opposite the screw-thread base.  
Trigiani discloses a lamp wherein a visible light filter is typically black. (¶6L7-12: a black light filter can be used and allows only UV wavelength to be transmitted)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Park/Hikmet to use the black light filter disclosed by Trigiani and to place said filter opposite of the base.  
One of ordinary skill in the art would’ve been motivated because the filters are art-recognized as equivalent and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Park/Hikmet further in view of Machine Translation of KR101346576B1 hereinafter “Kim”
Regarding claim 34, Soo/Park/Hikmet discloses the light bulb of claim 28, 
Soo/Park/Hikmet does not explicitly disclose:
a partition that separates white light emitted by the white light emitting diodes from UV light emitted by the blue light emitting diodes.  
Kim discloses a lighting device with LEDs and UV LEDs arranged in such a way that
a partition that separates white light emitted by the white light emitting diodes from UV light emitted by the blue light emitting diodes.  (as shown in 1 for example, sterilizing LEDs are arranged in the center circular portion, and illumination LED are arrange don the outer circular portion which are separate)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the retrofit light bulb disclosed by Soo/Park/Hikmet to rearrange the LEDs into the manner disclosed by Kim. 
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske,86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	August 22, 2022
F